UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                            ORDER
MODESTO ANTONIO MARTINEZ-
LOPEZ,                                                  19 Cr. 322 (PGG)

                        Defendant.

UNITED STATES OF AMERICA

                -against-
                                                        19 Cr. 356 (PGG)
MODESTO ANTONIO MARTINEZ-
LOPEZ,

                        Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencings currently scheduled for April 9, 2020

will take place on May 11, 2020 at 4 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 2, 2020
